1. A plea of autre fois convict should set forth the former record, including the indictment, so that it may be made to appear that the former conviction was for the same offence for which the defendant is now on trial. A mere general allegation that a former conviction has taken place is not sufficient, and such a plea will be stricken. 47 Ga., 568.2. When a jury is recalled for a charge on a special point, it is not necessary to repeat the entire charge as' to points fully covered in the instructions already given.